ORDER
PER CURIAM.
Sarah Ladonna Martin, surviving spouse of Charles Martin (Decedent), and her children, A.M., a minor, Bryon Martin, and Brandy Chatfield (collectively Plaintiffs), appeal from the trial court’s grant of summary judgment in favor of Spartan Light Metal Products, LLC, (Spartan) on Plaintiffs’ petition alleging Decedent’s death was caused by Spartan’s negligence.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth our reasons for the order affirming the trial court’s award of summary judgment, pursuant to Rule 84.16(b).